Case 2:19-cv-03496-RGK-KS Document 7 Filed 05/01/19 Page 1 of 8 Page ID #:437
  1
  2
  3
  4
  5
  6
  7
  8
                          UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11 LARAINE HAIR , et al.                        CASE NO.
                                                  2:19−cv−03496−RGK−KS
  12           Plaintiff(s),
              v.                                  STANDING ORDER REGARDING
  13
                                                  NEWLY ASSIGNED CASES
       JOHNSON AND JOHNSON, et al.
  14
                     Defendant(s).
  15
  16
  17
  18
  19           READ THIS ORDER CAREFULLY. IT CONTROLS THIS CASE.
  20          This action has been assigned to the calendar of Judge R. Gary Klausner. The
  21    responsibility for the progress of litigation in the Federal Courts falls not only upon
  22    the attorneys in the action, but upon the Court as well. “To secure the just, speedy,
  23    and inexpensive determination of every action,” Federal Rule of Civil Procedure 1,
  24    all counsel are hereby ordered to familiarize themselves with the Federal Rules of

  25    Civil Procedure, particularly Federal Rules of Civil Procedure 16, 26, the Local

  26    Rules of the Central District of California, this Court’s Order for Jury Trial, and this

  27    ///

  28    ///


                                                 1
Case 2:19-cv-03496-RGK-KS Document 7 Filed 05/01/19 Page 2 of 8 Page ID #:438
  1    Court’s Order for Court Trial.1

  2         UNLESS OTHERWISE ORDERED BY THE COURT, THE

  3    FOLLOWING RULES SHALL APPLY:

  4         1.    Service of the Complaint.         The Plaintiff(s) shall promptly serve the

  5    Complaint in accordance with Fed. R. Civ. P. 4 and file the proofs of service

  6    pursuant to Local Rule. Any Defendant(s) not timely served shall be dismissed

  7    from the action without prejudice. Any “DOE” or fictitiously-named Defendant(s)

  8    who is not identified and served within 90 days after the case is filed shall be

  9    dismissed pursuant to Federal Rule of Civil Procedure 4(m).

  10        2.    Removed Actions.         Any answers filed in state court must be refiled

  11   in this Court as a supplement to the petition. Any pending motions must be

  12   re-noticed in accordance with Local Rules. If an action is removed to this Court

  13   that contains a form pleading, i.e., a pleading in which boxes are checked, the party

  14   or parties utilizing the form pleading must file an appropriate pleading with this

  15   Court within thirty (30) days of receipt of the Notice of Removal. The appropriate

  16   pleading referred to must comply with the requirements of Federal Rules of Civil

  17   Procedure, Rules 7, 7.1, 8, 9, 10 and 11.

  18        3.    Petitions under 18 U.S.C. Section 983(f).            Petitioner(s) shall file and

  19   serve within 3 days of the date of this order an ex parte application requesting a

  20   hearing on the Petition to ensure prompt resolution of the Petition in compliance

  21   with section 983(f)’s deadlines.

  22        4.    Presence of Lead Counsel.           The attorney attending any proceeding

  23
             1Copies  of the Local Rules are available on our website at “http:\\www.cacd.uscourts.gov”
  24
       or they may be purchased from one of the following:
  25   Los Angeles Daily Journal           West Group                         Metropolitan News
  26   915 East 1st Street                 610 Opperman Drive                 210 South Spring Street
       Los Angeles, CA 90012               P.O. Box 64526                     Los Angeles, CA 90012
  27                                       St. Paul, MN 55164-0526

  28


                                                     2
Case 2:19-cv-03496-RGK-KS Document 7 Filed 05/01/19 Page 3 of 8 Page ID #:439
  1    before this Court, including all status and settlement conferences, must be the lead

  2    trial counsel.

  3         5. Discovery.       All discovery matters have been referred to a United States

  4    Magistrate Judge to hear all discovery disputes. (The Magistrate Judge’s initials

  5    follow the Judge’s initials next to the case number.) All documents must include

  6    the words “DISCOVERY MATTER” in the caption to ensure proper routing.

  7    Counsel are directed to contact the Magistrate Judge’s Courtroom Deputy Clerk

  8    to schedule matters for hearing. Please do not deliver courtesy copies of these

  9    papers to this Court.

  10        The decision of the Magistrate Judge shall be final, subject to modification

  11   by the District court only where it has been shown that the Magistrate Judge’s

  12   order is clearly erroneous or contrary to law. Any party may file and serve a motion

  13   for review and reconsideration before this Court. The moving party must file and

  14   serve the motion within ten (10) days of service of a written ruling or within ten

  15   (10) days of an oral ruling that the Magistrate Judge states will not be followed by

  16   a written ruling. The motion must specify which portions of the text are clearly

  17   erroneous or contrary to law, and the claim must be supported by points and

  18   authorities. Counsel shall deliver a conformed copy of the moving papers and

  19   responses to the Magistrate Judge’s clerk at the time of filing.

  20        6. Motions.        Motions shall be filed and set for hearing in accordance with

  21   Local Rule 6-1, except that this Court hears motions on Mondays commencing at

  22   9:00 a.m. If Monday is a national holiday, this Court will hear motions on the

  23   succeeding Tuesday. If the date the motion was noticed for hearing is not available,

  24   the Court will issue a minute order resetting the date. Any opposition or reply

  25   papers due on a holiday are due the preceding Friday, not the following Tuesday.

  26   Memoranda of Points and Authorities in support of or in opposition to

  27   motions shall not exceed 20 pages. Replies shall not exceed 10 pages. Only

  28   in rare instances and for good cause shown will the Court agree to extend these


                                                 3
Case 2:19-cv-03496-RGK-KS Document 7 Filed 05/01/19 Page 4 of 8 Page ID #:440
  1    page limitations. Pursuant to Local Rule 11-3.1.1, either a proportionally spaced

  2    or monospaced font may be used. A proportionally spaced font must be 14-point

  3    or larger, or as the Court may otherwise order. A monospaced font may not contain

  4    more than 10½ characters per inch.

  5          Motions, Oppositions, and Replies shall be electronically filed only.

  6    Parties shall not file courtesy copies. With the exception of physical exhibits,

  7    all documents supporting the motion, opposition, or reply (e.g., declarations,

  8    exhibits, statements of undisputed or disputed facts, judicial notices) shall also

  9    be electronically filed only, and filed as attachments to the corresponding

  10   brief. Furthermore, each supporting document shall be filed as an individual

  11   attachment, such that each document can be accessed by its own individual

  12   link. Each attachment shall be designated by the title of the document.

  13   Example (Docket Entry for Defendant’s Notice of Motion and Motion for

  14   Summary Judgment):

  15         Document Selection Menu

  16         Select the document you wish to view.

  17         Document Number: 100         23 pages            150 kb

  18
  19         Attachment     Description

  20         1               Separate Statement of Undisputed Facts    10 pages   50 kb

  21         2               Declaration of Bob Smith                  4 pages    30 kb

  22         3               Exhibit A - Purchase Agreement            5 pages    1.2 kb

  23         4               Exhibit B - Jones Deposition              10 pages   0.9 kb

  24         5               Exhibit C - Thomas Declaration            3 pages    23 kb

  25         6               Proposed Order                            2 pages    20 kb

  26   ///
  27   ///
  28   ///

                                                     4
Case 2:19-cv-03496-RGK-KS Document 7 Filed 05/01/19 Page 5 of 8 Page ID #:441
  1    Within the parties’ briefs, any reference to information or evidence contained

  2    in the supporting documents shall contain the documents’ specific docket

  3    entry numbers in the citation. Example: Plaintiff and Defendant executed the

  4    Purchase Agreement on January 2, 2010. (Purchase Agreement, Smith Decl., Ex. A

  5    at p.5, Docket Entry 100-3.)

  6         Motions for Summary Judgment: Without prior permission from the Court,

  7    no party may file more than one motion pursuant to Fed.R.Civ. P. 56 regardless

  8    of whether such motion is denominated as a motion for summary judgment or

  9    summary adjudication.

  10        Motions to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6): Where a defendant

  11   has filed a Rule 12(b)(6) motion, and in lieu of filing an opposition, if the plaintiff

  12   intends to file an amended complaint, the plaintiff shall file either the Amended

  13   Complaint or a Notice of Intent to File Amended Complaint prior to the date on

  14   which the opposition is due. Failure to do so may result in sanctions.

  15        7. Proposed Orders.        Each party filing or opposing a motion or seeking

  16   the determination of any matter (e.g., ex parte applications, stipulations, and general

  17   requests) shall electronically file and lodge a proposed order setting forth the relief

  18   or action sought and a brief statement of the rationale for the decision with

  19   appropriate citations.

  20        8. Preparation of Documents/PDF.           Counsel shall adhere to Local Rule

  21   5-4.3.1 with respect to the conversion of all documents to a PDF so that when

  22   a document is electronically filed, it is in the proper size and format that is PDF

  23   searchable.

  24        9. Telephonic Hearings.        The Court does not permit appearances or

  25   arguments by way of telephone conference calls.

  26        10.   Ex Parte Applications.      The Court considers ex parte applications

  27   on the papers and does not usually set these matters for hearing. If a hearing is

  28   necessary, the parties will be notified. Ex parte applications are solely for


                                                5
Case 2:19-cv-03496-RGK-KS Document 7 Filed 05/01/19 Page 6 of 8 Page ID #:442
  1    extraordinary relief and should be used with discretion. Sanctions may be imposed

  2    for misuse of ex parte applications. See Mission Power Engineering Co. v.

  3    Continental Casualty Co., 883 F.Supp. 488 (C.D. Cal. 1995).

  4         Counsel’s attention is directed to the Local Rules. The moving party shall

  5    serve the opposing party and shall notify the opposition that opposing papers must

  6    be filed not later than 3:00 p.m. on the first business day following service. If

  7    counsel does not intend to oppose an ex parte application, he or she must inform

  8    the Courtroom Deputy Clerk at (213) 894-2649.

  9         11.   Continuances.        This Court has a strong interest in keeping scheduled

  10   dates certain. Changes in dates are disfavored. Trial dates set by the Court are firm

  11   and will rarely be changed. Therefore, a stipulation to continue the date of any

  12   matter before this Court must be supported by a sufficient basis that demonstrates

  13   good cause why the change in the date is essential. Without such compelling

  14   factual support, stipulations continuing dates set by this Court will not be approved.

  15   Counsel requesting a continuance must file a stipulation and lodge a proposed

  16   order including a detailed declaration of the grounds for the requested continuance

  17   or extension of time. See Local Rules. Failure to comply with the Local Rules and

  18   this Order will result in rejection of the request without further notice to the parties.

  19   Proposed stipulations extending scheduling dates do not become effective unless

  20   and until this Court so orders. Counsel wishing to know whether a stipulation has

  21   been signed shall comply with the applicable Local Rule.

  22        12.   Communications with Chambers.            Counsel shall not attempt to

  23   contact the Court or its staff by telephone or by any other ex parte means. Counsel

  24   may contact the Courtroom Deputy Clerk with appropriate inquiries only. Counsel

  25   shall not contact the Courtroom Deputy regarding status of ex parte application/

  26   ruling or stipulation/ruling.

  27        13.   Order Setting Scheduling Conference.          Pursuant to Federal Rule

  28   of Civil Procedure 16(b), the Court will issue an Order setting a Scheduling


                                                  6
Case 2:19-cv-03496-RGK-KS Document 7 Filed 05/01/19 Page 7 of 8 Page ID #:443
  1    Conference as required by Federal Rule of Civil Procedure 26 and the Local Rules

  2    of this Court. Strict compliance with Federal Rules of Civil Procedure 16 and 26

  3    is required.

  4         14.   Notice of this Order.    Counsel for plaintiff or plaintiff (if appearing on

  5    his or her own behalf) shall immediately serve this Order on all parties, including

  6    any new parties to the action. If this case came to the Court by a Petition for

  7    Removal, the removing defendant(s) shall serve this Order on all other parties.

  8         15.   Courtesy Copies.     Chambers copies shall be delivered to and placed in

  9    the Judge’s courtesy box, located outside of the Clerk’s office, on the 12th floor of

  10   the Roybal Federal Building, 255 East Temple Street, Los Angeles, by 5:00 p.m. on

  11   the first court date after the filing date. Courtesy copies to be provided as follows:

  12   Civil matters:

  13   Motions and related documents (oppositions, replies, exhibits); Ex parte

  14   applications and related documents (oppositions and exhibits); Joint Rule 26(f)

  15   reports; and All pretrial documents. All exhibits, declarations, etc. to chambers

  16   copies must be tabbed, where applicable. Blue-backs and hole punches are not

  17   required. Chambers copies of under seal documents shall all be placed together

  18   in a manila envelope labeled “UNDER SEAL.”

  19   Criminal matters:

  20   Motions and related documents and exhibits; Plea agreement(s); Sentencing

  21   memoranda; and Objections to the presentence investigation report. All exhibits,

  22   declarations, etc. to chambers copies must be tabbed, where applicable. Blue-backs

  23   and hole punches are not required. Chambers copies of under seal documents shall

  24   all be placed together in a manila envelope labeled “UNDER SEAL.”

  25        16.   Applications to File Documents Under Seal.         For detailed instructions

  26   and information on the procedures for filing documents under seal, please refer

  27   to Local Rule 79-5 Confidential Court Records - Under Seal. With regard to

  28   Under-seal Documents in Non-sealed Civil Cases (L.R. 79-5.2.2), the filing party


                                                7
Case 2:19-cv-03496-RGK-KS Document 7 Filed 05/01/19 Page 8 of 8 Page ID #:444
  1    shall not provide a chambers or courtesy copy of the Application or any associated

  2    documents. Please bear in mind that all applications must (1) indicate which

  3    portions of the documents to be filed under seal are confidential; and (2) provide

  4    reason(s) as to why the parties’ interest to file the document(s) under seal outweighs

  5    the public’s right to access. If a party submits an application to file under seal

  6    pursuant to a protective order only (i.e., no other reason is given), the Court

  7    will automatically deny the application if the party designating the material as

  8    confidential does not file a declaration pursuant to L.R. 79-5.2.2(b)(i). This

  9    declaration shall be entitled: “DESIGNATING PARTY’S DECLARATION IN

  10   SUPPORT OF APPLICATION TO FILE UNDER SEAL PURSUANT TO

  11   PROTECTIVE ORDER”.

  12
          IT IS SO ORDERED.
  13
  14 DATED: May 1, 2019
  15                                       R. Gary Klausner
                                           United States District Judge
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                8
